



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gilchrist, 2018 ONCA 430

DATE: 20180507

DOCKET: C65290

LaForme, Watt and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Chad Michael Gilchrist

Appellant

Chad Gilchrist, in person

Luke Schwalm, for the respondent

Heard: In writing

Appeal in writing under s. 139(1) of the
Provincial
    Offences Act
, R.S.O. 1990, c. P. 33 from the decision of Justice Timothy Culver
    of the Ontario Court of Justice, dated January 12, 2017.

REASONS FOR DECISION

[1]

A police officer stopped a motor vehicle one afternoon in late December,
    2012. The officer had noticed that the validation tag on the vehicles licence
    plate had expired. Chad Michael Gilchrist was the driver of the vehicle.

[2]

The officer asked Mr. Gilchrist to produce his drivers licence,
    ownership for the vehicle and proof of insurance. Mr. Gilchrist provided his
    drivers licence and proof of ownership of the vehicle. But he did not produce
    proof of insurance. Not then, and not within the next 72 hours.

[3]

The officer charged Mr. Gilchrist with operating a motor vehicle without
    insurance contrary to s. 2(1)(a) of the
Compulsory Automobile Insurance Act
,
    R.S.O. 1990, c. P. 25 (the
CAIA
).

The Trial Proceedings

[4]

Mr. Gilchrist first appeared in Provincial Offences Court on May 23,
    2013. He brought with him documentation that indicated that he was insured when
    he had been stopped in late December of the previous year. The Provincial
    Prosecutor sought and obtained an adjournment to verify the authenticity and
    accuracy of the documents Mr. Gilchrist produced.

[5]

Mr. Gilchrist did not attend his next court appearance at which a trial
    date was set. Nor did he attend on the trial date. An
in

absentia
trial and conviction followed.

The Appeal to the Ontario Court of Justice

[6]

Mr. Gilchrist appealed his conviction to the Ontario Court of Justice.
    He indicated in his Notice of Appeal that he had insurance at the time he was
    stopped by police and that he had provided that documentation to the Provincial
    Prosecutor.

[7]

A paralegal represented Mr. Gilchrist on his appeal to the Ontario Court
    of Justice. Although the paralegal did refer to the insurance documents Mr.
    Gilchrist had provided, he called no evidence, despite the authority in s.
    117(1)(d) of the
Provincial Offences Act
which permitted him to do so,
    to demonstrate the existence of a valid policy of insurance at the time of the
    traffic stop.

[8]

The appeal judge was not satisfied that the documents to which the
    paralegal referred constituted admissible evidence of a policy of insurance. The
    appeal judge dismissed the appeal and affirmed Mr. Gilchrists conviction.

The Appeal to this Court

[9]

Mr. Gilchrist filed a Notice of Motion for Leave to Appeal to this
    court. In his materials, he reiterated his claim that he was insured at the
    relevant time and had provided information confirming his insured status to the
    courts below.

[10]

Counsel
    for the respondent undertook to conduct an inquiry to determine the legitimacy of
    Mr. Gilchrists claim that he was insured at the time of the alleged offence.

[11]

On
    March 27, 2018 an employee of belairdirect insurance company provided a
    statutory declaration under s. 13.2(2) of the
CAIA
. That declaration
    indicates that the vehicle Mr. Gilchrist was driving on the date of the alleged
    offence was covered by a policy of insurance then in full force and effect.

[12]

On
    March 28, 2018 a judge of this court granted Mr. Gilchrist leave to appeal.

Discussion

[13]

For
    the respondent, Mr. Schwalm acknowledges that the statutory declaration
    provides clear evidence that the vehicle Mr. Gilchrist was driving was covered
    by a valid policy of insurance. He concedes further that statutory declaration
    would have been admissible in evidence if tendered at trial, or before the
    appeal judge, and is admissible in evidence on the appeal to this court. It
    necessarily follows that Mr. Gilchrist did not commit the offence with which he
    was charged and of which he was convicted. He did not operate a motor vehicle
    without insurance.

Conclusion

[14]

For
    these reasons, the appeal is allowed, the conviction set aside and an acquittal
    entered. Any fine paid by Mr. Gilchrist should be remitted to him.

H.S. LaForme J.A.

David Watt J.A.

I.V.B. Nordheimer J.A.


